The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 1-25-2022 is acknowledged. Claims 33 and 38 have been amended. Claims 37 and 46-47 have been canceled. Claims 33-36, 38-45 and 48-67 are pending. Claims 39-41 and 50-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 33-36, 38, 42-45 and 48-49 are currently under examination.

Claim Objection Withdrawn
	The objection to claims 37 and 38 for reciting claim language drawn to non-elected inventions is withdrawn. Cancellation of said claims has rendered the objection moot.

Claim Objection Maintained
	The objection to claim 33 for reciting claim language drawn to non-elected inventions is maintained for reasons of record. The amendment to the claims is insufficient to overcome the objection as the elected invention is limited to methods of treating autism. 

Claim Rejections Maintained
35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 33-36, 38, 42-45 and 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained essentially for reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Cancellation of claims 37 and 46-47 has rendered the rejection of those claims moot.
Applicant argues:
1.  Based on the amendment to the instant claims the skilled artisan would recognize that the inventors were in possession of the claimed method of administering the recited E. faecium strain as the Rapid ID 32A enzyme profile of the MRx010 (NCIMB 42487) is used to identify E. faecium strain in the specification.
	Applicant’s arguments have been fully considered and deemed non-persuasive.
	With regard to Point 1, the amendment is insufficient to overcome the rejection of record as there still is no correlation between structure and function. The amended claims merely require that the claimed bacterial species only two enzyme profile criteria in common with the Enterococcus faecium MRX010 strain (deposited with the NCIMB under the accession number 42487). 
	
	As outlined previously, the instant claims are drawn to the utilization of pharmaceutical composition comprising Enterococcus faecium strains to treat an autism spectrum disorder (ASD) generally and autism specifically (claim 38). The instant claims further require that said Enterococcus faecium strain has an enzyme profile as determined by a Rapid ID 32A analysis that is: (i) positive for at least one of: arginine dihydrolase, B-glucosidase, mannose fermentation, glutamic acid decarboxylase, arginine arylamidase, phenylalanine arylamidase, leucine arylamidase, pyroglutamic acid arylamidase, tyrosine arylamidase, glycine arylamidase, histidine arylamidase and serine arylamidase: and (ii) intermediate for N-acetyl-β-glucosaminidase;  and must be able to at least partially colonize the intestine of the treated subject (claim 42).  
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention.  To adequately describe the genus of Enterococcus faecium strains with the claimed immunological and phenotypic characteristics, Applicant must adequately describe the specific genotypes/phenotypes that give rise to each of the recited characteristics.
However, with the exception of the Enterococcus faecium MRX010 strain (deposited with the NCIMB under the accession number 42487), the specification does not disclose any Enterococcus faecium strain with claimed immunological characteristics nor does the specification disclose distinguishing and identifying features of a representative number of members of the genus of Enterococcus faecium strains to which the claims are drawn, such as a correlation between the structure of the bacteria (i.e. genome and phenotype) and  its recited function (i.e. treating any and all neurodevelopmental disorders generally and any and autism, specifically) so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genus of vaccines.  Moreover, the specification fails to disclose what phenotype must be possessed by a given Enterococcus faecium strain to have efficacy in treating autism or any other neurodevelopmental disorder. Therefore, since the specification fails to adequately describe at least a substantial number of members of the genus of Enterococcus faecium strains to which the claims refer, the written description requirement is not satisfied.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
The Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, paragraph 1, ``Written Description'' Requirement (66 FR 1099-1111, January 5, 2001) state, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” (Id. at 1104).  Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
The Guidelines further state, “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus” (Id. at 1106); accordingly, it follows that an adequate written description of a genus cannot be achieved in the absence of a disclosure of at least one species within the genus. Therefore, because the art is unpredictable, in accordance with the Guidelines, the description of genetic alterations is not deemed representative of the genus of variant filamentous fungi to which the claims refer. Consequently, the instant claims fail to meet the written description provision of 35 USC 112, first paragraph.
Moreover, the describing of a biological entity by their functions was addressed in the Centocor decision (CENTOCOR ORTHO BIOTECH, INC. v ABBOTT LABORATORIES (Fed Cir, 2010-1144, 2/23/2011)). In said case the court stated” 

To satisfy the written description requirement, "the applicant must 'convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent."  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008) (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991)).  Assessing such "possession as shown in the disclosure" requires "an objective inquiry into the four corners of the specification."  Ariad, 598 F.3d at 1351.  Ultimately, "the specification must describe an invention understandable to [a person of ordinary skill in the art] and show that the inventor actually invented the invention claimed."  Id.  A "mere wish or plan" for obtaining the claimed invention is not adequate written description.  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997).

The court further opined that Centocor's suggestion

that our decision in Noelle and the PTO written description guidelines support the view that fully disclosing the human TNF-α protein provides adequate written description for any antibody that binds to human TNF-α.  That suggestion is based on an unduly broad characterization of the guidelines and our precedent.
	
The court concluded that 

While our precedent suggests that written description for certain antibody claims can be satisfied by disclosing a well-characterized antigen, that reasoning applies to disclosure of newly characterized antigens where creation of the claimed antibodies is routine.  Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.

New Grounds of Rejection
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33-36, 38, 42-45 and 48-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites the limitation "neurodevelopmental disorder" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
 
Conclusion

No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 2, 2022